Detailed Action
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

3.       Claims 7-9 are rejected under 35 U.S.C. 112(b), second paragraph, as being vague and indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the reasons stated below.
          Claim 7 recites “stopping playing the target video file”. The Examiner construes the limitation to be “stop playing the target video file” or “stop play of the target video file”. Appropriate Correction is required.
          Claim 8 recites “from the last but one video frame”. The language is unclear as what the last but one means. The Examiner construes this limitation to be “from the second to last video frame” or “from the video frame preceding the last video frame” or “from the video frame before the last video frame”. Appropriate correction is required.
          Claim 9 is rejected for being dependent on claim 8.       


 
Claim Objections
4.     Claims 4, 8-9, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
        Claim 4 would be allowable upon being rewritten in independent form for the reasons of reciting “adding a second preset number of video frames at the end of the selected video frames, in reverse order, after the last video frame of the selected video frames to generate the target video file”, which the prior art of record does not teach or reasonably suggest when taking the claim as a whole.
       Claims 8-9 would be allowable upon being rewritten in independent form and overcoming the above 112 (b) rejections for the reasons of reciting “playing the video frames of the target video file in reverse from the last but one video frame till the preset video frame” construed to that of the frame before the last frame as indicated above, which the prior art of record does not teach or reasonably suggest when taking the claim as a whole.
        Claims 12-13 would be allowable upon being rewritten in independent form for the reasons of reciting “determining the target timestamp selected by the user based on the information of the position, the length of the progress bar and the duration of the video file to be released”, which the prior art of record does not teach or reasonably suggest when taking the claim as a whole.


Claim Rejections - 35 USC § 103
5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 1-2, 5-6, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2016/0345052 in view of Ubillos, US 2011/0314379, and in further view of Ranjeet et al., US 2017/0134776.
        Regarding claim 1, Wang teaches of a method for releasing a video file, which is applied to a server (See [0008] wherein the server releases and sends the first video file), comprising:
        obtaining a video file to be released (See [0008], [0032], and [0074] the server obtains/gets procession of a first video file that consists of live video contests, vocal concerts, or on demand);
        selecting video frames in the video file to be released (See [0052]-[0053], [0055]. and [0057]-[0060] which discloses selecting the requested content/preview content of the first video file to be released and displayed by the requesting terminal);

        determining a target display position for the target video file in a video preview interface (See [0035]-[0036] and [0038] which discloses the code for the interface is sent and pushed from the server to the APP where the information code includes the area and position in the interface for the video file to be previewed);
        storing the correspondence between the target display position and the target video file, so that a first terminal plays the target video file at the target display position in the video preview interface based on the correspondence (See [0052]-[0053] which discloses of storing and mapping the display positions to the requested content file such that the terminal device plays the requested video at the mapped and corresponding position in the preview interface). 
        Wang is silent with respect to the selecting being of a first preset number of video frames.
        However, in the same field of endeavor, Ubillos teaches of selecting a first preset number of video frames (See [0048] which discloses of the desired preview segment consisting of a pre-determined number of frames).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang to have 
         The combination of Wang and Ubillos is silent with respect to logging in the server.
          However, in the same field of endeavor, Ranjeet teaches of logging in the server (See [0044] which discloses login and device identification in order for the server to establish a session for the preview request).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang and Ubillos to have incorporated the teachings of Ranjeet for the mere benefit of authenticating a user and/or device to ensure proper rights to the content and services of the server and service provider.
         Regarding claim 2, the combination teaches the method of claim 1, wherein obtaining a video file to be released comprises:
       obtaining a video file to be released sent by a second terminal (See Wang, [0008] and [0030]-[0031] wherein the electronic terminal requests the first video file from the server);
       selecting a first preset number of video frames in the video file to be released (See Wang, [0052]-[0053], [0055] and [0057]-[0060]; Ubillos, See [0048] which discloses of 
        selecting the first preset number of video frames starting from the start position of the video file to be released or selecting the first preset number of video frames in the video file to be released according to a first preset rule (See Ubillos, [0048] which discloses of being able to select where the starting position is for the pre-determined number of frames; Ranjeet, [0044]; Fig.2, 230 which discloses using rules such as from the user information/history to select the frames used in the video preview file). 
      Regarding claim 5, Wang teaches of a method for releasing a video file, which is applied to a first terminal (See [0008], [0032], and [0074]), comprising: 
       a server so that the server sends pre-stored correspondence between a target display position in a video preview interface and a target video file to the first terminal (See [0035]-[0036] and [0038] which discloses the code for the interface is sent and pushed from the server to the APP where the information code includes the area and position in the interface for the video file to be previewed), wherein the target video file is a video file that is generated by the server using a number of video frames, wherein the number of video frames are selected by the server in an obtained video file to be released (See [0057]-[0060] and [0082]-[0084] which discloses generating the video file  to be displayed to the requesting terminal device such as the channel or requested news/sports content where the content has a number of frames selected and transmitted to the terminal device);

        Wang is silent with respect to the number of video frames being a preset number.
        However, in the same field of endeavor, Ubillos teaches the number of video frames being a preset number (See [0048] which discloses of the desired preview segment consisting of a pre-determined number of frames).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang to have incorporated the teachings of Ubillos for the mere benefit of being able to select the portions that make up the desired previewed content. 
         The combination of Wang and Ubillos is silent with respect to logging in the server.
          However, in the same field of endeavor, Ranjeet teaches of logging in the server (See [0044] which discloses login and device identification in order for the server to establish a session for the preview request).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang and Ubillos 
       Regarding claim 6, the method of claim 5, wherein the correspondence between the target display position in the video preview interface and the target video file is the correspondence between the target display position in the video preview interface and a storage address of the target video file (See Wang, [0053]-[0056] and [0086]-[0088] which discloses corresponding the display position in the preview interface with the mapped storage address of the video); 
       playing the target video file at the target display position in the video preview interface comprises: 
       playing the target video file corresponding to the storage address contained in the correspondence at the target display position in the video preview interface (See Wang, [0053]-[0056] and [0086]-[0088] which discloses playing/displaying of the video file corresponding to the mapped storage address for the position of the video preview interface). 
       Regarding claim 26, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 
       Regarding claim 27, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 

       Regarding claim 29, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5. 
7.      Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2016/0345052 in view of Ubillos, US 2011/0314379, in further view of Ranjeet et al., US 2017/0134776, and in further view of Lou et al., US 2014/0317245 .
       Regarding claim 3, the combination of Wang, Ubillos, and Ranjeet teaches the method of claim 1, further wherein obtaining a video file to be released comprises: 
       receiving a video file to be released sent by a second terminal (See Wang, [0008], [0032], and [0074] the server obtains/gets procession of a first video file that consists of live video contests, vocal concerts, or on demand. Further, it should be noted that the claim does not explicitly state what the second terminal is and thus does not preclude it from being any service provider that supplies real time content such as the news/sports; Ubillos, [0048]); 
       selecting a first preset number of video frames in the video file to be released comprises: determining a target video frame corresponding to the video file to be released (See Ubillos, [0048], selection of predetermined number of frames by selection of multiple target video frames of a start and end; Ranjeet, Fig.2, 220 and230); 

        The combination is silent with respect to receiving of the target timestamp, wherein the target timestamp is a timestamp selected by a user, which is obtained and sent by the second terminal; and determining the target video frame corresponding to the target timestamp.
        However, in the same field of endeavor, Lou teaches of to receiving of the target timestamp, wherein the target timestamp is a timestamp selected by a user, which is obtained and sent by the second terminal; and determining the target video frame corresponding to the target timestamp (See [0034] which discloses of receiving the timestamp/time position selected and sent by the user and determining the corresponding and subsequent frames according to the time position information/timestamp).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang, Ubillos, and Ranjeet to have incorporated the teachings of Lou for the mere benefit of being able to identify the desired segments for the preview based on the time of the frames as to more accurately identify the frames to be included in the preview.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2016/0345052 in view of Ubillos, US 2011/0314379, in further view of Ranjeet et al., US 2017/0134776, and in further view of McIntosh et al., US 2014/0223306.
       Regarding claim 7, the combination of Wang, Ubillos, and Ranjeet teaches the method of claim 5, wherein playing the target video file at the target display position in the video preview interface comprises: 
       playing video frames of the target video file in positive order at the target display position in the video preview interface (See Wang, [0008] and [0054]-[0056]; Ranjeet, Fig.2; Ubillos, [0048]-[0053]); 
        The combination is silent with respect to after the last video frame of the target video file is played, playing the video frames of the target video file in reverse order till a preset video frame; returning to the playing video frames of the target video file in positive order, and stopping playing the target video file when a stop playing instruction is obtained. 
        However, in the same field of endeavor, McIntosh teaches of after the last video frame of the target video file is played, playing the video frames of the target video file in reverse order till a preset video frame (See [0049] and [0135] which discloses of playing the previews in a continuous loop where it plays the preview forward and backward in a loop); returning to the playing video frames of the target video file in positive order (See [0049] and [0135] which discloses of continuous loops playing numerous time of where the loop comprises of playing forward and backward), and stopping playing the target 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang, Ubillos, and Ranjeet to have incorporated the teachings of McIntosh for the mere benefit of being able to continuously loop and replay content without stoppage.
9.      Claims 10 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2016/0345052 in view of Ubillos, US 2011/0314379.
         Regarding claim 10, Wang teaches of a method for releasing a video file, which is applied to a second terminal (See Wang, [0008], [0032], [0052]-[0056], [0060]-[0061], and [0074] which discloses of releasing a video file which is applied to a server, terminal device, and/or service provider providing real time content. The limitation is silent with respect to what the second terminal is and where it is located), comprising:
        obtaining a video file to be released (See Wang, [0008], [0032], [0052]-[0056], [0060]-[0061], and [0074] which discloses of obtaining of a video file that is released and displayed to the terminal device);
        sending the video file to be released to a server, so that the server receives the video file to be released (See Wang, [0008], [0032], [0052]-[0056], [0060]-[0061], and [0074] which discloses of releasing a video file which is applied to a server, terminal device, and/or service provider providing real time content), selects a number of video frames in the video file to be released, generates a target video file using the selected 
        Wang is silent with respect to the selecting being of a first preset number of video frames.
        However, in the same field of endeavor, Ubillos teaches of selecting a first preset number of video frames (See [0048] which discloses of the desired preview segment consisting of a pre-determined number of frames).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang to have incorporated the teachings of Ubillos for the mere benefit of being able to select the portions that make up the desired previewed content. 

       Regarding claim 31, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 10.
10.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2016/0345052 in view of Ubillos, US 2011/0314379, and in further view of Lou et al., US 2014/0317245.
       Regarding claim 11, the combination of Wang and Ubillos teaches the method of claim 10, wherein after obtaining a video file to be released, the method further comprises: 
       sending the video file to be released to a server (See Wang, [0008], [0032], [0052]-[0056], [0060]-[0061], and [0074] video file/content received at server; Ubillos, [0048] and [0064] uploading of the system software being at a server) comprises: 
       sending the video file to be released to the server, so that the server receives the video file to be released, determines a target video frame corresponding to the video file to be released, and selects a first preset number of video frames, wherein the target video frame is taken as the first video frame of the first preset number of video frames (See Wang, [0008], [0032], [0052]-[0056], [0060]-[0061], [0074], [0082]-[0084] which discloses of content being received from satellite or real time sources at the server; Ubillos, [0048] and [0064] which discloses of being able to arbitrarily select the start and end frames where the segment consists of the pre-determined number of frames).  

        However, in the same field of endeavor, Lou teaches obtaining a target timestamp selected by a user; sending the target timestamp for receiving to the server and determining a target video frame corresponding to the target timestamp (See [0034] which discloses of receiving the timestamp/time position selected and sent by the user to the server and determining the corresponding and subsequent frames according to the time position information/timestamp).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang and Ubillos to have incorporated the teachings of Lou for the mere benefit of being able to identify the desired segments for the preview based on the time of the frames as to more accurately identify the frames to be included in the preview.
				Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 

	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov